Citation Nr: 0425884	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

!.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic polyneuropathy of the right leg.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic polyneuropathy of the left leg.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post meniscectomy and chondroplasty 
(hereinafter surgical residuals) of the right knee.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968 and from December 1990 to September 1991.  He also 
served in the Army Reserve and in the Air National Guard.  
The veteran reported on his compensation claim that he had 
served in the Army Reserve from September 1965 to April 1966, 
and had entered the Air National Guard in 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Jackson, Mississippi (RO).  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss that is related 
to service.

2.  There is no more than mild polyneuropathy of the right 
leg.

3.  There is no more than mild polyneuropathy of the left 
leg.

4.  Removal of semilunar cartilage of the right knee is 
currently manifested by complaints of pain and instability; 
objectively, the joint is essentially stable without 
limitation of range of motion.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385 (2003).  

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected diabetic polyneuropathy of the 
right leg have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected diabetic polyneuropathy of the 
left leg have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected surgical residuals of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2002 and January 2003, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  These notifications would apply to the original 
issue of entitlement to service connection for hearing loss, 
bilateral diabetic polyneuropathy, and surgical residuals of 
the right knee and to the downstream issue of entitlement to 
an evaluation in excess of 10 percent for service-connected 
bilateral diabetic polyneuropathy and surgical residuals of 
the right knee.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence 
provided he authorized VA to obtain the additional evidence 
and properly identified it.  Additional private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to any of the issues decided herein is available and 
not part of the claims folder.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Recent VA neurological and 
orthopedic examinations are on file.  Although there is no 
nexus opinion on file on whether the veteran has hearing loss 
that is related to his military service, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a new VA examination is not 
necessary with regard to the service connection issue on 
appeal.  The Board concludes that all available evidence that 
is pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing conducted in January 2004.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Service Connection Claim

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) (2003).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Factual Background

The veteran's medical records reveal that bilateral pure 
tone thresholds at 500, 1000, 2000 and 4000 hertz were all 
25 decibels or lower (converted to ISO units) on 
preservice audiological evaluation in April 1966.  
Bilateral pure tone thresholds on audiological examination 
for separation from active service in April 1968 were 20 
decibels or lower at 500, 1000, 2000, and 4000 hertz, 
except for a 30-decibel loss at 4000 hertz in the right 
ear.  According to his separation certificate, the 
veteran's military occupational specialty was as a heavy 
vehicle drive.  The veteran noted on his April 1968 
separation medical history report that he did not have 
hearing loss.  

On examination in March 1979 for enlistment in the Air 
National Guard (with 9 years and 7 months of reserve 
service reported at the time of examination), the veteran 
reported that his usual occupation was as a police 
patrolman.  He reported on the medical history that he did 
not have hearing loss.  The audiometric examination 
revealed bilateral pure tone thresholds from 500 to 4000 
hertz of 40 to 60 decibels at 3000 and 4000 hertz in the 
right ear and at 2000, 3000, and 4000 hertz in the left 
ear.  A high frequency hearing loss in both ears was 
diagnosed and he was assigned a "2" for hearing on the 
physical profile.  Periodic audiometric examination in 
February 1983 revealed bilateral pure tone thresholds from 
500 to 4000 hertz of 55 to 65 decibels at 3000 and 4000 
hertz in the right ear and at 2000 and 3000 hertz in the 
left ear.  

The veteran reported a history of hearing loss on the 
medical history portion of a periodic Air National Guard 
examination in January 1987.  According to the audiometric 
examination in January 1987, bilateral pure tone 
thresholds from 500 to 4000 hertz were 10 decibels or 
lower.  A 50-decibel loss in the left ear at 6000 hertz 
was reported and the summary of defects and diagnoses 
listed high frequency hearing loss in both ears, not 
disqualifying.  

On a periodic National Guard audiometric examination in 
October 1990, bilateral pure tone thresholds at 2000, 
3000, and 4000 hertz were from 70 to 85 decibels.  A non-
disqualifying bilateral high frequency hearing loss was 
noted.  It was recommended that hearing protection be 
worn.  The audiometric findings on examination in April 
1991 were reportedly unchanged from the examination in 
October 1990, with bilateral pure tone thresholds at 2000, 
3000, and 4000 hertz from 70 to 85 decibels.

Private and VA medical records from April 1969 to January 
2004 do not include complaints or findings involving 
hearing acuity, except for notation in November 2002 that 
the veteran was seen for hearing aid evaluation, that 
impressions were made for bilateral hearing aid and that 
he would return for issuance of the hearing aid.  

The veteran testified at his hearing before the undersigned 
at the RO in January 2004 that he was exposed to jet engine 
noise while stationed in service in Saudi Arabia for three to 
four months.  He said that his hearing loss had progressively 
gotten worse since 1991 to the point where he had to wear two 
hearing aids.  He testified that he was a security police 
supervisor in Saudi Arabia, and had first noticed hearing 
loss in late 1992 and early 1993.  He recalled that he then 
sought VA medical attention and that his hearing loss was 
shown on audiometric examination in December 2002.  The 
veteran stated that he retired from the Air National Guard in 
1993.  He said that he had always worn hearing protection 
when qualifying with a sidearm every six months or so with 
the police department, but nothing was ever said about 
wearing hearing protection along the flight lines.  He 
explained that he had not been around aircraft in the course 
of his weekend drills prior to his duties in Saudi Arabia.  
The veteran's representative requested at the hearing that 
recent VA records, which were subsequently received by the 
Board as set forth above, be considered in connection with 
the appeal.  

Analysis 

The veteran contends that he noticed his hearing loss soon 
after his service in Saudi Arabia in early 1991 and he has 
related the hearing loss to exposure to loud aircraft noises 
while serving nearly the flight line as a security police 
supervisor.  The Board notes that there were no complaints or 
findings of hearing loss during the veteran's first period of 
active service, including on discharge examination in April 
1968.  Prior to the veteran's second period of active 
service, however, from December 1990 to September 1991, 
bilateral hearing loss was shown or diagnosed on periodic 
audiometric examinations beginning in March 1979.  The 
veteran had bilateral hearing loss on audiometric examination 
in October 1990, which was shortly before his second period 
of active duty.  The results of audiometric examination in 
April 1991 were essentially unchanged from those found in 
October 1990, with pure tone thresholds from 70 to 85 
decibels at 2000, 3000, and 4000 hertz.  

Consequently, although the veteran might not have been 
consistently aware of the decreased hearing, the initial 
medical evidence of hearing loss was a number of years after 
his Vietnam service but some years prior to Desert Storm 
service.  Moreover, a hearing test during his second period 
of service did not show any increase in the preexisting 
bilateral hearing loss that could be associated with 
aggravation of the disorder.  The only notation of hearing 
loss after the veteran's second period of active duty was not 
until November 2002, and there is no medical opinion evidence 
linking a current hearing loss to service, either by direct 
incurrence or aggravation.  Even though the specific results 
of the November 2002 audiological evaluation are not on file, 
these results are not essential to adjudication of the issue 
because recent hearing results would not change the fact that 
there is no evidence of aggravation of the preexisting 
hearing loss during service.  See Hickson at 253.  Therefore, 
service connection for bilateral hearing loss is not 
warranted.  

The Board has no reason to doubt the veteran's testimony as 
to excessive noise exposure while serving in Saudi Arabia or 
the relative lack of noise exposure prior to that time, but a 
layman is not competent to comment on medical matters such as 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In this case, the veteran's hearing loss was manifested well 
before his 1990-1991 service, at least in the higher 
frequencies, and did not increase during his more recent 
active military service.  Consequently, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
of resolving reasonable doubt in the veteran's favor is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If the veteran were to obtain competent medical 
opinion relating his hearing loss to service, especially from 
review of his medical records, that of course would be very 
helpful evidence to reopen the claim.  

Increased Rating Claims 

Common Factual Background

An August 2002 rating decision granted entitlement to service 
connection for diabetes mellitus and a right knee disability 
due to surgical residuals, which was assigned a 
noncompensable evaluation effective June 12, 2001.  A March 
2003 rating decision granted service connection for mild 
diabetic polyneuropathy of both lower extremities, each of 
which was assigned a noncompensable evaluation effective 
November 19, 2002.  An April 2003 decision review officer's 
decision granted separate 10 percent evaluations for mild 
diabetic polyneuropathy of the lower extremities, effective 
September 18, 2002, and granted a 10 percent evaluation for 
service-connected surgical residuals of the right knee, 
effective June 12, 2001.  The veteran timely appealed.

Private and VA treatment records from April 1969 to February 
2003 reveal complaints on VA evaluation in October 2002 of a 
history of chronic right knee pain, worse over the previous 
2-3 months.  Physical examination revealed that gait was 
stable and strength was normal.  The diagnosis was chronic 
right knee pain.  

The veteran noted on VA neurological evaluation in February 
2003 that Elavil was helping his neuropathy and that his feet 
and legs felt better at night.  Physical examination revealed 
a normal gait and station, with normal strength, dexterity, 
muscle mass, and coordination.  Vibration sense was mildly 
diminished in the lower extremity.  The assessment was that 
the veteran appeared to be responding well to low doses of 
Elavil.  According to an addendum to the evaluation, the 
veteran had mild diabetic polyneuropathy of the lower 
extremities.

VA treatment records dated from February 2003 to January 2004 
reveal that the veteran's feet were warm to the touch in 
September 2003.  The veteran complained in October 2003 of 
worsening right knee pain over the previous three months with 
activity like walking up stairs.  He said that he knee had 
given out approximately a month earlier and he hit it on 
concrete.  The assessment was knee pain, suspect ligament or 
cartilage abnormality, schedule magnetic resonance imaging 
and request orthopedic evaluation.  The veteran was seen in 
November 2003 for a replacement knee brace.  

On VA knee consultation in January 2004, the veteran 
complained of trouble going up and down stairs.  There was no 
clicking, popping, locking, or swelling.  The knee was stable 
with less than .5 centimeters pseudo-medial laxity.  There 
was tenderness just below the joint line.  It was noted that 
the veteran wore a brace with medial and lateral support.  X-
rays revealed slight narrowing of the medial compartment.  
The diagnosis was mild-to-moderate degenerative disease of 
the right knee, primarily medial and patellar compartments.  

The veteran testified in support of his increased rating 
claims at his personal hearing before the undersigned in 
January 2004 that he experienced stinging and burning of the 
legs, that his medication was doubled in December 2003, that 
he had swelling of the right knee, and that it hurt to walk 
up and down stairs.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  Functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).

Under 38 C.F.R. § 4.45, when evaluating the joints, inquiry 
will be directed as to whether there is less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.40 (2003).

This case involves the veteran's appeal of the initial 
assignment of disability ratings for the veteran's 
service-connected bilateral diabetic polyneuropathy of the 
legs and surgical residuals of the right knee.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), it was held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Initial Ratings In Excess Of 10 Percent For Diabetic 
Polyneuropathy Of The Right And Left Leg

Specific Schedular Criteria

The veteran's disabilities due to diabetic neuropathy have 
been rated under Diagnostic Code 8520.  According to DC 8520, 
for incomplete paralysis of the sciatic nerve, a 10 percent 
disability rating is assigned for mild incomplete paralysis; 
a 20 percent evaluation is assigned for moderate incomplete 
paralysis; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; and a 60 percent evaluation is 
assigned for severe incomplete paralysis with marked muscular 
atrophy.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124.  Complete paralysis of the sciatic nerve, which 
warrants an 80 percent evaluation, contemplates a disability 
picture where the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost.  Diagnostic Code 8520.

Analysis

The veteran is seeking evaluations in excess of 10 percent 
for his service-connected bilateral diabetic neuropathy of 
the lower extremities.  To warrant an evaluation in excess of 
10 percent there must be medical evidence of more than mild 
incomplete paralysis of the leg.  

When seen on a VA outpatient visit on September 18, 2002, the 
veteran asked to be referred to a neurologist for evaluation 
of diabetic neuropathy.  According to the February 2003 VA 
neurological evaluation, the veteran had a normal gait with 
normal strength, dexterity, muscle mass, and coordination of 
the lower extremities.  Vibration sense was only mildly 
diminished.  The veteran said that his medication was helping 
his bilateral lower leg disability.  The examiner described 
the veteran's diabetic polyneuropathy of the lower 
extremities as mild.  

The Board has been mindful of the veteran's hearing testimony 
in January 2004, but there is no medical evidence on file 
showing more than mild incomplete paralysis of either lower 
extremity associated with sensory changes.  Consequently, the 
disability picture for the veteran's service-connected 
diabetic polyneuropathy of the lower extremities does not 
more nearly approximate the criteria for an increased 
evaluation for either leg.  38 C.F.R. § 4.7. 

Hence, the disability ratings assigned by the RO for diabetic 
polyneuropathy of the lower extremities are consistent with 
the rating code, and the preponderance of the evidence is 
against a higher evaluation for either disability.

Initial Rating In Excess of 10 Percent For Surgical Residuals 
Of The Right Knee 

Specific Schedular Criteria

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2003).

Diagnostic Code 5260 [limitation of flexion of the leg] 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 [limitation of 
extension] of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003); see also 38 C.F.R. § 
4.71, Plate II (2003) [showing normal flexion and extension 
as between 0 degrees and 140 degrees].  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2003).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2003).

Analysis

The veteran is seeking an initial rating in excess of 10 
percent for his service-connected surgical residuals of the 
right knee.  The disability is currently rated under 
Diagnostic Code 5259.  This 10 percent rating is the maximum 
evaluation allowed under Diagnostic Code 5259 for removal of 
semilunar cartilage of the knee in symptomatic cases.  

Nevertheless, the Board must also considered whether the 
veteran is entitled to a rating in excess of 10 percent under 
an alternative diagnostic code for disability of the knee.  A 
20 percent evaluation is not warranted under Diagnostic Code 
5257, for recurrent subluxation or lateral instability, 
because the veteran's right knee was considered stable on 
evaluation in January 2004, with the exception of less than 
.5 cm of pseudo-medial laxity.  A 20 percent evaluation is 
also not warranted under Diagnostic Code 5258, for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint because it was noted in 
January 2004 that there was no clicking, popping, locking, or 
swelling.  Finally, a rating in excess of 10 percent is not 
warranted for limitation of motion of the knee under either 
Diagnostic Code 5260 or 5261.  The veteran has not had 
complaints or clinical findings of limitation of motion of 
the joint, consistent with his testimony before the Board 
that he had not noticed restriction with bending of the knee.

The Board also finds that an increased evaluation for 
surgical residuals of the right knee is not warranted under 
DeLuca.  Although the veteran's has complained of knee pain 
and difficulty going up and down stairs, these findings are 
encompassed within the 10 percent evaluation for symptomatic 
surgical residuals.  However, there is no medical evidence of 
right knee weakness, incoordination, or flare-ups.  In fact, 
normal leg strength, muscle mass, and coordination were found 
on VA examination in February 2003.  Consequently, the 
requirements for a disability rating in excess of 10 percent 
for surgical residuals of the right knee are not 
demonstrated, and the preponderance of the evidence is 
against a higher evaluation for the disability.  In the event 
that his symptoms increase, the veteran may apply for 
increased compensation at any time.  

Fenderson, Extraschedular Consideration, And Reasonable Doubt

Since the medical evidence of record relied on by the Board, 
primarily the VA examinations of the lower extremities in 
February 2003 and January 2004, is generally consistent and 
does not show any significant increase or decrease in 
symptomatology, the Board concludes that staged ratings are 
not warranted for the veteran's service-connected bilateral 
diabetic polyneuropathy of the legs and surgical residuals of 
the right knee.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also reviewed the record with consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b).  The 
Board does not find any evidence that the veteran's service-
connected disabilities markedly interfere with employment, 
beyond what would be in keeping with the assigned 10 percent 
scheduler ratings, or that the veteran has been frequently 
hospitalized due to the disabilities within the period in 
question.  Accordingly, the RO's decision not to refer the 
issue for extra-schedular consideration to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct. 

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application with respect to 
the issues of entitlement to an initial evaluation in excess 
of 10 percent for diabetic polyneuropathy of the right leg, 
entitlement to an initial evaluation in excess of 10 percent 
for diabetic polyneuropathy of the left leg, and entitlement 
to an initial evaluation in excess of 10 percent for surgical 
residuals of the right knee.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for hearing loss is denied.

An initial evaluation in excess of 10 percent for diabetic 
polyneuropathy of the right leg is denied.

An initial evaluation in excess of 10 percent for diabetic 
polyneuropathy of the left leg is denied.

An initial evaluation in excess of 10 percent for surgical 
residuals of the right knee is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



